Shepley, C. J.
— The question was fully considered,, whether compound interest could be allowed either at law or in equity in the case of Doe v. Warren, 7 Greenl. 48. That decision has been uniformly regarded as exhibiting the rule by which the rights of parties have been regulated, since that time.
It is admitted, that compound interest is not recoverable at law; and when under a process in equity to redeem an estate mortgaged, the duty arises to ascertain what is “ due on a mortgage,” the Court cannot properly allow what is not legally due.
The exception to the master’s report, in this respect, is overruled.
The plaintiff does not appear to be entitled to costs under the provisions of the statute, c. 125, § 16.
By the provisions of the same section the defendant would be entitled to costs, if he had not prevented the plaintiff from performing or tendering performance of the condi*515tion before the commencement of the suit. In this case, he has denied the existence of any right to redeem, and he cannot be entitled to costs, for the plaintiff could not be restored to the enjoyment of his full rights without a suit.
Exceptions to master’s report overruled, except what relates to costs. — No costs allowed to either party.
Tenney, Howard, and Rice, J. J., concurred.

See Farwell v. Sturdivant, vol. 37, p. 308.